Citation Nr: 1008595	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of left knee arthrotomy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2008 rating decision in which the RO, inter alia, 
denied the Veteran's claim of a rating in excess of 
10 percent for post-operative residuals, arthrotomy, left 
knee.  In July 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in January 2009.

In a December 2009 rating decision, the RO granted a 
temporary total disability rating for the Veteran's service-
connected residuals of an arthrotomy of the left knee, 
effective on June 26, 2009.  The 10 percent disability rating 
was restored, effective August 1, 2009.  Consideration of the 
claim for an increased rating excludes the period during 
which a temporary total rating was in effect.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the May 2008 claim for increase, the 
Veteran's service-connected post-operative residuals of an 
arthrotomy of the left knee have consisted, primarily, of 
flexion limited to at most 85 degrees and extension limited 
to at most 10 degrees; there has been no objective evidence 
of recurrent subluxation or lateral instability, or other 
significant impairment..

3.  The Veteran's left knee disability is not shown to be so 
exceptional or unusual to render the schedular criteria 
inadequate for rating the disability.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
operative residuals of left knee arthrotomy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260. 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2008 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his service-connected post-operative 
residuals of left knee arthrotomy, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
July 2008 RO rating decision reflects the initial 
adjudication of the claim after issuance of the May 2008 
letter.  

Post rating, an August 2008 letter provided the Veteran with 
the specific rating criteria applicable to his claim.  After 
issuance of the August 2008 letter, and opportunity for the 
Veteran to respond, the October 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records and the reports of May 2008 and 
June 2009 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, effective August 20, 1977, the Veteran was 
granted service connection for residuals of arthrotomy of the 
left knee, and assigned a 20 percent disability rating under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
Veteran had undergone left knee surgery, and the 20 percent 
rating was assigned following the three month convalescent 
period based upon the anticipated residual.

In an August 1981 rating decision, the RO assigned a 10 
percent rating to the Veteran's post-operative residuals of 
arthrotomy of the left knee, effective October 24, 1979, also 
under the criteria of Diagnostic Code 5257.

In the July 2008 rating decision, from which the Veteran 
initiated the current appeal, the RO denied a disability 
rating in excess of 10 percent for the Veteran's post-
operative residuals of arthrotomy of the left knee.  The RO 
indicated that the Veteran's left knee disability was now 
rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  However, it is clear from the discussion 
contained in the rating decision that the RO continued the 10 
percent disability rating based upon extension limited to 10 
degrees.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion is limited to 60 degrees.  A rating of 
10 percent requires limitation of flexion to 45 degrees.  A 
rating of 20 percent requires limitation of flexion to 30 
degrees, and a rating of 30 percent requires limitation of 
flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees is rated 10 percent disabling; extension of the 
leg limited to 15 degrees is rated 20 percent disabling; 
extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees 
is rated 40 percent disabling; and extension of the leg 
limited to 45 degrees is rated 50 percent disabling.  38 
C.F.R. § 4.71a.

The VA General Counsel has held that separate ratings under 
Diagnostic Codes 5260 and Diagnostic Codes 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 10 percent for the 
Veteran's post-operative residuals of a left knee arthrotomy 
is not warranted.

In May 2008, the Veteran underwent VA examination.  He had 
two previous surgeries on his knee.  He complained of 
constant, achy pain in the knee with grinding.  He had 
difficulty walking more than half a block.  He worked as a 
custodian but had trouble with the job.  He took over-the-
counter medication for pain.  The Veteran could go up and 
down stairs, and he was independent with his activities of 
daily living.  On examination, there was swelling of the 
knee.  There was crepitus on full range of motion.  Range of 
motion was a maximum extension of 10 degrees and flexion of 
85 degrees.  Three repetitions were conducted with identical 
findings.  There was no instability of the knee joint.  The 
diagnosis was meniscal tear, status post surgery with 
collateral release of ligaments.  There was no additional 
loss of range of motion due to pain, fatigue, weakness, or 
incoordination.

In an August 2008 written statement, the Veteran's supervisor 
indicated that the Veteran has experienced increased 
difficulty completing assigned tasks because of limitations 
imposed by his knees.  This included lifting, stair climbing, 
and any prolonged walking.  He noted that the Veteran's 
abilities were at a severe decline.

A September 2008 private treatment record indicates that the 
Veteran had left knee pain.  He had been treated with anti-
inflammatories and injections.  He continued to have pain and 
discomfort with difficulty standing, climbing, crawling, or 
squatting.  X-rays revealed endstage osteoarthritis.  On 
examination, the Veteran had significant difficulty with 
squatting, kneeling, or rising.  There was significant 
retropatellar crepitation and trace effusion.  Flexion 
contracture was about 5 degrees.  Terminal flexion was 120 
degrees.  There was some medial joint line tenderness.  There 
was no appreciable varus or valgus laxity.  There was no 
anterior or posterior instability.  The impression was 
advanced patellofemoral arthritis and knee pain.

In a September 2008 written statement, the Veteran's chief at 
the volunteer fire company indicated that he knew the Veteran 
since his separation from service.  He used to be a very 
active volunteer.  Over the years, the Veteran had to slow 
down due to knee pain and problems.  Currently, he was the 
company's photographer but had trouble going up and down the 
apparatus.  He worked as the company janitor and cleaned the 
station.

In a January 2009 written statement, the Veteran indicated 
that he had difficulty with kneeling and squatting.  He 
suffered from constant pain.  He was limited in his job.

A May 2009 VA outpatient treatment record indicates that the 
Veteran had a long history of problems arising from his 
knees.  Over the years, he gradually developed pain from the 
medial side of the knee.  He reported a history of a patellar 
dislocation as a part of a previous injury.  There was pain 
in the knee.  It was intermittently sharp.  He reported 
occasional swelling, and had trouble climbing stairs.  On 
examination, there was no significant effusion.  The Veteran 
cautiously had extension to 5 degrees and flexion to 120 
degrees.  The impression was left knee pain that could well 
be a large part related to a possible loose body along the 
medial side of the patellofemoral joint.  Symptoms were also 
probably related to lateral patellar tracking.  There was 
some degree of medial compartment arthritis, but the joint 
space was holding up surprisingly well.

In June 2009, the Veteran underwent VA examination.  He 
complained of constant pain over the superior medial aspect 
of the left knee.  It was worse when he climbed stairs and 
occasionally gave way, leading to falls.  He complained of 
stiffness.  The Veteran denied swelling, heat, redness, 
locking, fatigability, and lack of endurance.  The Veteran 
took Aleve, which had some beneficial effect.  He used a cane 
when he climbed stairs, but he tried to avoid them.  He was 
not wearing a brace.  The Veteran worked as a custodian.  He 
performed work duties such as sweeping but did not use the 
heavy buffer machine or strip floors due to his knee.  He 
could walk three blocks and climb one flight of stairs.  The 
Veteran could not kneel, squat, or run.  He experienced 
flare-ups with cold or damp weather.  During those times, his 
knee pain worsened.

On examination, range of motion, which was measured three 
times, was recorded as extension to 0 degrees and flexion to 
120 degrees.  The examiner noted that, with three 
repetitions, range of motion was not affected by pain, 
fatigue, weakness, or lack of endurance.  There was no 
anterior, posterior, or lateral instability.  Deep tendon 
reflexes were +2, and muscle strength was +5/5.  On passive 
range of motion, there was no crepitus of the left knee.  
There was no effusion, ballottement, or edema.  The diagnosis 
was left knee degenerative joint disease with pain and 
decreased range of motion.

VA records dated in June 2009 show that the Veteran underwent 
diagnostic arthroscopy and arthroscopic limited synovial 
debridement and lateral retinacular release with excision of 
spur.  The postoperative diagnosis was synovial scarring of 
the left knee and patellofemoral arthritis of the left knee 
with lateral patellar tracking and history of patellar 
dislocation.

An August 2009 VA outpatient record shows that the Veteran 
presented for follow-up after his surgery.  His activities of 
daily living were essentially normal.  There were mild 
residual achy symptoms reported, but they have not been 
disabling.  On examination the Veteran arose somewhat slowly 
from a seated position, using his arms and right leg to bear 
most of his weight.  The left knee portals were benign.  
There was minimal swelling.  Range of motion was 0 to 135 
degrees.  There was no pain with circumduction and only mild 
tenderness to palpation.

The Board finds that the Veteran is entitled to no more than 
a 10 percent disability rating under the criteria of 
Diagnostic Code 5261.  As indicated, on May 2008 VA 
examination, the Veteran could only extend his left knee to 
10 degrees.  This corresponds to a 10 percent disability 
rating under the criteria of Diagnostic Code 5261 and no 
more.  There is no evidence that the range of motion of the 
left knee had been limited to more than 10 degrees of 
extension.  Even taking into account any change in range of 
motion after repetitions due to pain, fatigability, lack of 
coordination, or weakness, the evidence never shows the 
functional equivalent of extension of the left leg to more 
than 10 degrees.  Therefore, an increased rating under 
Diagnostic Code 5261 is not warranted.

Also, no higher, or separate, compensable rating is 
assignable for limited flexion under Diagnostic Code 5260.  
The evidence shows that any limitation of flexion of the 
Veteran's left knee is not compensable.  The May 2008 VA 
examination report shows the Veteran's left knee at its most 
limited.  At that time, he could flex his left knee to 85 
degrees.  The examiner commented that there was no additional 
limitation of motion after repetitive motions due to 
increased pain, incoordination, weakness, or fatigability.  
Therefore, the Veteran's left knee flexion does not meet the 
functional equivalent of limitation to 45 degrees to warrant 
a 10 percent rating under Diagnostic Code 5260.  As such, a 
rating higher than 10 percent under this diagnostic code is 
not warranted.

As indicated, the Board has considered various factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, in reached 
the above-noted determinations, but finds that the currently 
assigned 10 percent rating adequately compensates the Veteran 
for functional loss due to those factors.  Specifically as 
regards pain, the Board notes the Veteran's statements that 
he experiences constant pain in his left knee.  While DeLuca 
instructs that pain should be considered, the Board must 
determine the extent to which pain results in  functional 
impairment.  The Veteran's gait was never noted to be 
abnormal, and he has always been able to flex his left knee 
to at least 85 degrees and extend his knee to 10 degrees, 
even after repetitive motions.  Neither of the VA examiners 
found that the left knee range of motion was reduced upon 
repetitive motion.  Therefore, the Board finds that pain does 
not functionally impair the Veteran's range of motion in the 
left knee to an extent greater than that contemplated in the 
current disability rating.  Thus, the DeLuca factors provide 
no basis for assignment of any higher rating.

The Board also notes that, although the Veteran's left knee 
disability initially was evaluated under Diagnostic Code 
5257, that diagnostic code provides no basis for a higher 
rating at any time since the May 2008 claim for increase.  
Diagnostic Code 5257 is for other impairment of the knee, 
such as recurrent subluxation or lateral instability.  That 
diagnostic code authorizes a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.   38 C.F.R. § 
4.71a.

Here, however, the Board finds that the evidence 
preponderates against a finding that the Veteran has had 
instability in the left knee.  The May 2008 VA examiner found 
there was no instability.  The September 2008 private record 
indicates that there was no laxity or instability.  In a May 
2009 VA treatment record, the Veteran reported a history of 
one dislocation that occurred with a previous injury.  He had 
since had surgery.  In June 2009, the Veteran reported his 
left knee occasionally "gives way."  However, the examiner 
specifically found that there was no instability on 
examination.  Given these findings, the Board finds that the 
overwhelming evidence shows that the Veteran did not 
experience recurrent subluxation or lateral instability in 
his left knee.  The Veteran is certainly competent to report 
his left knee symptoms.  However, the Board finds that the 
medical evidence is more probative in determining whether the 
Veteran's left knee disability is characterized by recurrent 
subluxation or lateral instability.  Therefore, a compensable 
rating under Diagnostic Code 5257 is not warranted.

Further, the Board has considered whether any other 
potentially applicable diagnostic code provides a basis for 
higher rating.  However, in the absence of any ankylosis, 
instability, or other deformity, evaluation of the knees 
under any other diagnostic code pertaining to musculoskeletal 
disability of the lower extremities is not appropriate.  See 
38 C.F.R. 4.71a, DC 5256, 5258, 5259, 5262, 5263 (2009).  
Moreover, the disability is not shown to involve any other 
factor(s) that would warrant evaluation of the disability 
under any other diagnostic code.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the May 2008 claim for increase, the disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 3bv8 C.F.R. § 
3.321(b) (cited in the January 2009 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's post-operative 
residuals of a left knee arthrotomy, pursuant to Hart, and 
that the claim for a higher rating for that must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for post-operative residuals 
of left knee arthrotomy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


